Citation Nr: 1746437	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  17-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss for the period prior to October 23, 2007.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO granted service connection for bilateral hearing loss in a January 2008 rating decision, and assigned a 40 percent initial rating, effective October 23, 2007.  The Veteran perfected an appeal as to the effective date assigned, and in a February 2014 decision, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of VA (the parties), which requested termination of the Veteran's appeal.  In a Stipulated Agreement attached to the JMR, the parties agreed that the appeal would be terminated on the condition that VA agreed to assign an effective date of March 30, 1966, for the grant of service connection for bilateral hearing loss, even though the Secretary did not admit that any error was committed by VA in the adjudication of the Veteran's claim.  The parties agreed that the initial disability rating to be assigned as of the new effective date would be determined by the Agency of Original Jurisdiction (AOJ), subject to the Veteran's right to appeal.

Pursuant to the JMR, the RO issued a rating decision in August 2016 in which it assigned a 10 percent initial rating for the Veteran's bilateral hearing loss as of March 30, 1966.  The Veteran timely filed a notice of disagreement, and the RO issued a statement of the case which addressed only entitlement to an initial rating higher than 10 percent for the period prior to October 23, 2007.  The Veteran then perfected an appeal of this issue.

Although, in August 2016 correspondence, the Veteran's representative indicated a desire to pursue claims for a rating higher than 40 percent beginning or subsequent to October 23, 2007, for bilateral hearing loss, and for service connection for tinnitus, neither the Veteran nor his representative responded to an August 2016 letter sent by VA in response, which provided notice that VA regulations required all claims to be submitted on a standardized VA form.  As such, neither the Veteran's hearing loss rating for the period beginning October 23, 2007, nor service connection for tinnitus, are before VA.

Based on the foregoing procedural history, the Board has characterized the issue on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

For the period prior to October 23, 2007, the Veteran's bilateral hearing loss was manifested by puretone audiometry decibel loss that corresponded to Literal Designation A in the left ear and Literal Designation E in the right ear.


CONCLUSION OF LAW

For the period prior to October 23, 2007, the criteria for an initial rating higher than 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017); 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, later codified at 38 C.F.R. §§ 4.85-4.87a (effective from May 22, 1964).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

Disability ratings for a hearing loss disability are derived by a purely mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions prior to and during the period on appeal, which began March 30, 1966.  Below, the substantive changes to the rating criteria for each revision during this time are discussed in further detail.  There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated according to each set of revised criteria beginning only on the effective date of those new criteria.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Historically, the rating criteria for the evaluation of bilateral hearing loss are set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule, effective on February 27, 1952.  The 1945 criteria originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard.  Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or puretone audiometry, were to be used in evaluating hearing loss.  Such examinations were intended to replace the former conversational voice test wherever practicable.  Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination.  Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz).  The rating schedule then established six levels of auditory acuity, from Level A, for lesser degrees of hearing impairment, through Level F, for greater degrees of hearing impairment. After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results or puretone audiometry), those levels were combined to arrive at an overall evaluation for bilateral hearing loss. 

The criteria for the evaluation of hearing loss were again revised, effective March 23, 1956, with the issuance of Extension 8-B. These were the rating criteria in effect at the time of March 30, 1966, effective date of the Veteran's grant of service connection for bilateral hearing loss.  This amendment retained the use of controlled speech reception tests and puretone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available.  A chart for purposes of determining an overall evaluation if speech reception decibel loss and word discrimination scores were utilized (Table I), was added to the rating criteria.  A previously-existing chart for determining an overall evaluation where puretone audiometry was used (Table II), was updated to reflect revised levels of impairment corresponding to each available percentage rating.  [The Board points out that the 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956 (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim.]  All of these provisions were later incorporated into VA regulations, effective May 22, 1964, through December 17, 1987.  See 38 C.F.R. § 4.85-4.87a Diagnostic Codes 6277 to 6297 (1965). 

Effective December 18, 1987, the relevant regulations were again amended such that evaluations of defective hearing ranging from noncompensable to 100 percent based on organic impairment of hearing acuity were to be measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests at 1000, 2000, 3000, and 4000 Hz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule established eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

These rating criteria were again revised, effective June 10, 1999.  However, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.87 (1998), and 38 C.F.R. § 4.85 (1998). 

As such, currently, to evaluate the degree of disability from bilateral hearing loss, the Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2017).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b) (2017).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c) (2017).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those under § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d) (2017). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e) (2016).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately;

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In this case, the Veteran was afforded a VA audiology examination in May 1966.  In pertinent part, puretone thresholds were as follows: 



HERTZ


500
1000
2000
RIGHT
65
70
80
LEFT
10
10
10

The examiner did not provide speech reception or word discrimination scores.  As such, pursuant to the regulations in place on March 30, 1966, as noted above, the Veteran's puretone threshold scores are to be utilized.  In this regard, the average puretone threshold score for the Veteran's right ear at 500, 1000, and 2000 Hz was 71.66 decibels.  The average for the left ear was 10 decibels.  Application of these scores to Table II results in a 10 percent evaluation.  See 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, Table II, later codified at 38 C.F.R. §§ 4.85-4.87a (effective from May 22, 1964).

As discussed above, in a January 2008 rating decision, the RO assigned a 40 percent rating for the Veteran's bilateral hearing loss, effective October 23, 2007.  This rating was assigned based on the results of VA audiometric testing conducted in December 2007.  However, as noted, only the period prior to October 23, 2007, is on appeal.

In this regard, the Board notes that although the Veteran has been afforded the opportunity to submit treatment notes related to his hearing loss for the period from March 1966 to October 23, 2007, he has not done so, and there is no evidence of such treatment in the record.  In this regard, although the Veteran and his spouse indicated in lay statements that the Veteran participated in a hearing conservation study in 1981 and was prescribed hearing aids by a private provider in 1994, they stated that records relating to the study and treatment were destroyed or were not otherwise available.  

The Board also acknowledges the Veteran's and his spouse's reports that they noticed a worsening of the Veteran's hearing impairment around the time of his participation in the hearing conservation study in 1981.

Unfortunately, however, as noted above,  hearing loss ratings are derived by a purely mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this regard, the only audiometric testing records available for the period on appeal are the May 1966 results discussed above, which warrant a 10 percent rating under the regulations then applicable.  The Board notes the May 1966 results did not include speech discrimination scores or a decibel level at 4000 Hz for the right ear, and thus, the current regulations may not be utilized to arrive at an alternate evaluation.

Under the applicable regulations outlined above, the Board is simply unable to assign an increased initial rating for the Veteran's hearing loss based upon lay testimony.  In this regard, even if the Board were to concede a worsening of the Veteran's hearing impairment occurred around 1981, there is no available method for estimating what audiometric testing results would have been or for otherwise determining whether such a worsening was severe enough to warrant a rating higher than 10 percent in 1981 or at any other time prior to October 23, 2007, pursuant to the Rating Schedule.
 
The Board further acknowledges the Veteran's representative's request that the Board obtain a medical opinion to assess, retroactively, the likelihood that the Veteran's bilateral hearing loss met the criteria for a rating higher than 10 percent in 1966 or in 1981, or was equivalent to his current level of impairment on either of those dates, among other things.  However, the Board finds any such opinion would be speculative, at best, and could not be expected to provide puretone thresholds, speech discrimination scores, or any other basis for determining the Veteran's level of hearing loss on past dates with reasonable accuracy.  The regulations are clear that hearing loss ratings must be arrived at by a mechanical application of the Rating Schedule, and not by way of speculative, retroactive medical opinions.

In summary, there is no medical evidence dated during the period on appeal to rebut the May 1966 VA audiology examination report, which weighs against the Veteran's claim.  Under the foregoing circumstances, the Board finds an initial rating higher than 10 percent for the Veteran's hearing loss cannot be assigned prior to October 23, 2007. 

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied. 

The Board briefly notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the Veteran indicated in an August 2016 statement that his hearing impairment had caused some interference with his employment at a university, he also indicated he had worked there for 35 years.  He has not contended that he was unable to continue in this position due to his hearing loss, or that he is unable to obtain and maintain substantially gainful employment due to his hearing loss.  Under these circumstances, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.


ORDER

Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss, for the period prior to October 23, 2007, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


